Title: From James Madison to Albert Gallatin (Abstract), 6 April 1805
From: Madison, James
To: Gallatin, Albert


6 April 1805, Department of State. “General Turreau having requested in his letter to you, that three hundred dollars might be advanced to Capt. Joseph du Buisson, in addition to the two hundred some time past advanced to him by this Department, I request you to be pleased to issue a warrant in his favor for five hundred dollars, charging the same as part of the restitution remaining due on account of the French prize Brig Peggy, in virtue of the Convention with France of the 30th. Sept. 1800. I will thank you to direct no more than three hundred dollars to be paid to Mr. Du Buisson out of the proceeds of the warrant, and the remainder to be paid to Mr. Thom, who made the former advance.”
